Opinion issued November 19, 2009








 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00579-CR
____________

JAMES R. LISNE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 8 
Harris County, Texas
Trial Court Cause No. 1498823



 
MEMORANDUM  OPINION
          Appellant, James R. Lisne, was convicted by a jury of interference with an
emergency telephone call, and the trial court assessed punishment at confinement for
one year.  We affirm.
          Appellant’s court-appointed counsel filed a brief concluding that this appeal
is without merit and is frivolous, and the appeal must be dismissed or affirmed.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record that
demonstrates the lack of arguable grounds of error.  Id. at 744, 87 S. Ct. at 1400;  see
also High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).
          Counsel represents that she served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is not reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27
(Tex.Crim. App. 2005).    
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
  Attorney Patti Sedita must immediately send the notice required by Texas
Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk of this
Court.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).